Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 1 of 9 Page ID #:1



 1 LESCHES LAW
   LEVI LESCHES — Cal. Bar No. 305173
 2
   5757 Wilshire Boulevard, Suite 535
 3 Los Angeles, CA 90036

 4
   Phone: (323) 900-0580
   Email: levi@lescheslaw.com
 5

 6
     ATTORNEYS FOR
     Plaintiff FlighBlitz, Inc., a California Corporation
 7

 8

 9

10                    IN THE UNITED STATES DISTRICT COURT

11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

12

13 FlightBlitz, Inc., a California                 COMPLAINT FOR:
     Corporation,
14                                                 (1) CALIFORNIA CARTWRIGHT
15                       Plaintiff,                    ACT VIOLATIONS;
                                                   (2) SHERMAN ACT
16         v.                                          VIOLATIONS; CLAYTON
17                                                     ACT § 4;
     TZELL TRAVEL, LLC, a New York
18 limited liability company; TZELL

19 HOLDINGS, LLC, a Delaware limited
     liability company; TRAVEL
20 LEADERS GROUP, LLC, a Delware

21 limited liability company;                      JURY TRIAL DEMANDED

22                       Defendants.
23

24

25 Plaintiff FlightBlitz, demanding a jury trial on all counts, alleges:

26 ///
27 ///

28
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 2 of 9 Page ID #:2



  1                             JURISDICTION & VENUE
  2        1.    Plaintiff FlightBlitz, Inc. is a California corporation with its primary
  3 place of business located in Los Angeles County.

  4        2.    Plaintiff is informed and believes that Defendant Tzell Travel, LLC,
  5 is a limited liability company organized under the laws of the State of New York and

  6 headquartered at 1633 Broadway, New York, NY 10019.

  7        3.    Plaintiff is informed and believes that Defendant Tzell Holdings, LLC,
  8 is a limited liability company organized under the laws of the State of Delaware and

  9 headquartered at 1633 Broadway, New York, NY 10019.

 10        4.    Plaintiff is informed and believes that Defendant Travel Leaders
 11 Group, LLC, is a limited liability company organized under the laws of the State of

 12 Delaware and headquartered at 3033 Campus Drive, Suite W320 Plymouth, MN

 13 55441.

 14        5.    Federal jurisdiction over this action arises pursuant to § 1331 of title 28
 15 of the United States Code because Plaintiff’s claims arise under § 15 of title 15 and

 16 § 1981 of title 42 of the United States Code of said Code.

 17        6.    Supplemental jurisdiction over Plaintiff’s state-law causes of action
 18 arises pursuant to § 1367 of title 28 of the United States Code, because Plaintiff’s

 19 state-law causes of action all form part of the same case and controversy as the facts

 20 and claims pled under the specified federal statutes and regulations.

 21        7.    Federal jurisdiction over Plaintiff’s state-law causes of action further
 22 arises pursuant to § 1332 of title 28 of the United States Code because complete

 23 diversity exists between the single California Plaintiff and the various foreign

 24 Defendants; and Plaintiff seeks, exclusive of costs and interest, more than $75,000.

 25        8.    Because “part of the events or omissions giving rise to the claim”
 26 occurred in the Central District for the State of California, venue in this Court is
 27 appropriate, pursuant to subdivision (b)(2) of § 1391 of title 28 of the United States

 28
                                              -2-
                                COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 3 of 9 Page ID #:3



  1 Code.

  2         9.    Defendants are subject to personal jurisdiction in this district and state
  3 because, on information and belief, they knowingly interfered with a pricing

  4 agreement between two California entities, and because, on information and belief,

  5 Defendants purposefully directed acts of illegal discrimination against an individual

  6 that all the Defendants knew to be located within California, and Defendants knew

  7 that the effects of their unlawful conduct would be experienced in California.

  8                               GENERAL ALLEGATIONS
  9         10.   This suit arises from Defendants’ unlawful actions and unlawful
 10 discrimination against Plaintiff FlightBlitz.

 11         11.   Plaintiff is a luxury-travel agent.
 12         12.   Defendants Tzell Travel, LLC and/or Tzell Holdings, LLC (“Tzell”)
 13 according to its website, “is currently ranked first among the nation’s largest

 14 corporate travel management companies . . . .” Tzell has offices in 20 states.

 15         13.   On information and belief, Tzell has approximately fifty-four “branch”
 16 travel agencies (“branches”).

 17         14.   On information and belief, Tzell’s branches are generally independently
 18 owned; or, alternatively, partially owned. Branches operate through ARC account

 19 numbers owned by Tzell.

 20         15.   ARC (or Airlines Reporting Corporation) settles and reconciles
 21 payments for most U.S. airfare transactions. For most airfares purchased in the U.S.,

 22 payment is settled through ARC. Travel agents such as Tzell issue airfare tickets

 23 using ticket stock provided by ARC. Payment is sent through ARC, which handles

 24 and settles payment for the airlines.

 25         16.   Tzell branches settle payments on their transactions through ARC
 26 numbers owned by Tzell that are linked to the branch’s bank accounts. Agencies like
 27 Tzell generally use a main ARC number and many sub-ARC numbers and will give

 28
                                                -3-
                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 4 of 9 Page ID #:4



  1 those sub-ARC numbers to its branches.

  2          17.   Branches do not create independent ARC numbers because an ordinary
  3 ARC number only provides access to generally available retail prices.

  4          18.   Branches want to access the commission agreements provided for in
  5 Tzell’s and/or TLG’s contracts with various airlines.

  6          19.   The commission levels negotiated by the airlines with TLG and/or Tzell
  7 can only be received on fares booked using ARC numbers linked to TLG and/or

  8 Tzell.

  9          20.   For such reason, Tzell’s branches specifically use Tzell-owned ARC
 10 accounts, so that those branches can compensated under Tzell and/or TLG’s

 11 commissions contracts. By using Tzell-owned ARCs, Tzell’s branches are able to

 12 receive the commission provided for in Tzell and/or TLG’s direct contracts with air

 13 carriers.

 14          21.   At the times relevant herein, FlightBlitz was an Independent Contractor
 15 (“IC”) associated with nonparty All Star Travel Group (“ASTG”), a California-based

 16 business entity of unknown form.

 17          22.   ASTG was an independent branch of Tzell Travel, LLC and/or Tzell
 18 Holdings, LLC (“Tzell”).

 19          23.   Prior to becoming an ASTG IC, FlightBlitz was a Tzell independent
 20 contractor (i.e., not a Tzell branch). At that time, Tzell and FlightBlitz entered into a

 21 written agreement on or about October 22, 2015, which provided that “[t]his

 22 [a]greement will be governed by the laws of the State of New York, whose state and

 23 federal courts have exclusive jurisdiction and venue over any matter arising

 24 hereunder.” The written agreement contained no survivorship clause, and the written

 25 agreement provided that it could be “changed, deleted or modified by the parties at

 26 any time by a written agreement between them.” FlightBlitz alleges that the venue
 27 clause in the October 22, 2015 Tzell Agreement is not applicable to this action,

 28
                                               -4-
                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 5 of 9 Page ID #:5



  1 because, amongst other matters: (1) no claims herein relate to the “Agreement”;

  2 rather, FlightBlitz’s claims herein relate to Tzell and TLG’s unlawful conspiracy to

  3 set pricing with a third-party on matters that did not relate to the Agreement; and

  4 relate to Tzell and TLG’s unlawful refusal to provide a different agreement, due to

  5 antisemitic animus; (2) because under Rincon EV Realty LLC v. CP III Rincon

  6 Towers, Inc., 8 Cal.App.5th 1 (2017); AT&T Mobility LLC v. AU Optronics Corp.,

  7 707 F.3d 1106 (9th Cir. 2013); Butler v. Adoption Media, LLC, 486 F.Supp.2d 1022,

  8 1052 (N.D. Cal. 2007); and Muldoon v. Tropitone Furniture Co., 1 F.3d 964, 965

  9 (9th Cir. 1993), California’s strong public policies against price fixing and against

 10 discrimination in contracting require applying California law to this dispute; (3)

 11 because Tzell terminated the agreement in writing, and there is no survivorship clause

 12 that protects the venue provision; and because (4) depending on how Tzell attempts

 13 characterizing the nature of the contract, section 20040.5 of the Business &

 14 Professions Code may defeat the enforceability of any forum selection clause.

 15                             FIRST CAUSE OF ACTION
 16                CARTWRIGHT ACT CLAIMS — PRICE FIXING
 17   By Plaintiff FlightBlitz, against Defendants Travel Leaders Group, LLC, Tzell
 18                        Travel, LLC, and Tzell Holdings, LLC
 19        24.   When nonparty ASTG learned that FlightBlitz was searching for a more
 20 profitable alternative to FlightBlitz’s existing 2015 Tzell IC contract, ASTG began

 21 aggressively soliciting FlightBlitz’s business. ASTG sought to lure the large airfare

 22 volumes associated with FlightBlitz’s significant and growing book of business.

 23        25.   ASTG offered FlightBlitz that if it became an ASTG Independent
 24 Contractor, ASTG would give FlightBlitz XX% of regular commissions received by

 25 ASTG on FlightBlitz sales, as well as XX% of “overrides” commissions received by

 26 ASTG on FlightBlitz sales.
 27

 28
                                              -5-
                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 6 of 9 Page ID #:6



  1        26.   Following negotiations, Odaka and Kaye (ASTG and FlightBlitz’s
  2 principals) shook hands on the terms outlined in the immediately-preceding

  3 paragraph.

  4        27.   After shaking hands on their agreement, ASTG discussed the offer to
  5 FlightBlitz with TLG and Tzell’s management in New York.

  6        28.   ASTG, on information and belief, was, at the time, a partly-owned Tzell
  7 branch in which David Odaka was a significant minority owner.

  8        29.   Tzell and/or TLG objected against ASTG’s offer because such
  9 percentages would enable FlightBlitz to compete directly against TLG and/or Tzell.

 10        30.   Due to TLG’s objections, ASTG reduced its FlightBlitz offer.
 11        31.   But for TLG’s interference, FlightBlitz’s March 7, 2018 ASTG Contract
 12 would have offered greater commissions.

 13        32.   Under Mailand v. Burckle, 20 Cal. 3d 367, 377 (1978), this agreement
 14 to restrain prices offered on the open market, made between entities that did not share

 15 100% common ownership, constituted a per se violation of the Cartwright Act.

 16        33.   Plaintiff was damaged in a sum to be proven at trial, but no less than
 17 $170,000.

 18

 19                           SECOND CAUSE OF ACTION
 20                   CLAYTON ACT CLAIMS — PRICE FIXING
 21   By Plaintiff FlightBlitz, against Defendants Travel Leaders Group, LLC, Tzell
 22                        Travel, LLC, and Tzell Holdings, LLC
 23        34.   The above-described price-fixing agreement constituted an unlawful
 24 conspiracy in restraint of trade in violation of section 1 of the Sherman Act.

 25        35.   Defendant Tzell and TLG, in conspiring to restrain open pricing, had a
 26 naked motive of inflicting anticompetitive injury and preventing FlightBlitz from
 27 accessing a contract that could allow FlightBlitz to compete with Tzell and TLG.

 28
                                              -6-
                                COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 7 of 9 Page ID #:7



  1       36.   Plaintiff is entitled to recover under § 4 of the Clayton Act.
  2       37.   Plaintiff was damaged in a sum to be proven at trial, but no less than
  3 $170,000.

  4                               PRAYER FOR RELIEF
  5       Plaintiff FLIGHTBLITZ, INC., a California corporation, accordingly prays for
  6 the following relief against TZELL TRAVEL, LLC, a New York limited liability

  7 company; TZELL HOLDINGS, LLC, a Delaware limited liability company;

  8 TRAVEL LEADERS GROUP, LLC, a Delware limited liability company;

  9       (1)   For all compensatory, consequential, general, and special damages
 10             incurred, and for trebled damages under the Cartwright Act and Unruh
 11             Act, in an amount no less than $20,000,000;
 12       (2)   For all attorneys’ fees incurred;
 13       (3)   For all costs of suit;
 14       (4)   For penalties, as authorized by statute;
 15       (5)   For prejudgment and postjudgment interest;
 16       (6)   For injunctive relief; including an injunction ordering TZELL
 17             HOLDINGS, LLC and TZELL TRAVEL, LLC to enter into a branch
 18             contract with FlightBlitz, on terms no less favorable than the most
 19             favorable terms offered by Tzell to any branch with sales numbers
 20             similar or equal to the numbers that were presented by FlightBlitz in its
 21             branch negotiations; and forbidding termination of such contract without
 22             prior court approval;
 23       (7)   For such other and further relief as the Court deems just and proper.
 24

 25

 26
 27

 28
                                             -7-
                                COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 8 of 9 Page ID #:8



  1

  2 Dated: March 8, 2021               LESCHES LAW
  3

  4                                      /s/ Levi Lesches
                                       Levi Lesches
  5
                                       Attorneys for Plaintiff FlightBlitz, Inc.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                         -8-
                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02116-CBM-KES Document 1 Filed 03/08/21 Page 9 of 9 Page ID #:9



  1
                                     — JURY DEMAND —
  2
      Plaintiff hereby demands a jury trial with respect to all issues triable by jury.
  3

  4
      Dated: March 8, 2021                    LESCHES LAW
  5

  6

  7
                                                /s/ Levi Lesches
                                              Levi Lesches
  8                                           Attorneys for FLIGHTBLITZ, INC. a
  9
                                              California Corporation

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                 -9-
                                   COMPLAINT FOR DAMAGES
